Citation Nr: 1815898	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-06 855	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.

2.  Entitlement to special monthly pension (SMP).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1958 to February 1960 and October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the RO in Oakland, California.

In the January 2016 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  In February 2017, the Veteran also requested a video conference hearing before the Board.  The Veteran was scheduled for a video Board hearing in December 2017.  In December 2017, the Veteran's niece reported the Veteran would not be able to attend the scheduled hearing.  In a January 2018 written brief, the Veteran's representative requested to reschedule the Veteran for a Travel Board hearing.  The Veteran's request to withdraw his hearing request was received in a March 2018 VA Form 21-4138.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has not been awarded service connected for any disability.

2.  The Veteran did not serve during a recognized period of war.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMC based on the need for regular aid and attendance or at the housebound rate have not been met.  38 U.S.C. §1114 (2012); 38 C.F.R. § 3.350 (2017).

2.  The criteria for entitlement to SMP have not been met.  38 U.S.C. §§ 101, 1502, 1521 (2012); 38 C.F.R. §§ 3.3, 3.351 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the resolution of the Veteran's appeal turns on the law; therefore, further assistance, such as the further procurement of records, would not assist the Veteran with the claim, and no further notice or development under VA's duties to notify and assist is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

SMC

SMC is payable when a veteran has a single service-connected disability rated as 100 percent and either (a) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (b) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

In March 2014, the Veteran submitted the first page of a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  Specifically, the Veteran noted diagnoses of diabetes, lumbar disc disease, hyperlipidemia, and hypertension.  He also noted the ability to feed himself, prepare his own meals, not legally blind, and does not require nursing home care; however, needs assistance in bathing and tending to other hygiene needs and unable to manage his own financial affairs.

SMC based on the need for aid and attendance or at the housebound rate is predicated on service-connected disabilities only, meaning disabilities shown to be the result of or related to the Veteran's active military service.  In this case, the Veteran is not service connected for diabetes, a lumbar spine disorder, hyperlipidemia, hypertension, or any other disability.  In fact, since separation from active service, issues of entitlement to service connection for hearing loss, tinnitus, and diabetes were denied in the July 2015 VA rating decision and there are no pending claims for service connection currently on appeal.

While the Board is certainly sympathetic to the Veteran's request for SMC because of his reported diagnoses of diabetes, lumbar disc disease, hyperlipidemia, and hypertension, he does not meet the legal threshold required to receive SMC based on the need for aid and attendance or at the housebound rate.  As a result, any further consideration of this claim on appeal is not warranted, and entitlement to SMC based on the need for regular aid and attendance or at the housebound rate is denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

SMP

SMP benefits are payable to veterans of a period of war who need regular aid and attendance or are housebound.  38 U.S.C. § 1521(d); 38 C.F.R. § 3.351(a)(1).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a).

The specific dates encompassing the "periods of war" are set by statute, to include the Korean Conflict beginning on June 27, 1950 and ending on January 31, 1955, the Vietnam Era beginning on August 5, 1964 and ending on May 7, 1975 (in the case of a veteran who did not serve in the Republic of Vietnam during that period), and the Vietnam Era beginning on February 28, 1961 and ending on May 7, 1975 (in the case of a veteran who served in the Republic of Vietnam during that period).  38 U.S.C. § 101(9), (29).

With regard to the necessary service requirements for SMP, the Veteran reported in the August 2015 VA Form 21-0958 (Notice of Disagreement) that he was "activated to military during the Cuba crisis and LOA start of the war."  Review of the evidentiary record shows the Veteran served on active duty in the United States Army from February 1958 to February 1960 and October 1961 to August 1962, to include foreign service in Korea from July 1958 to July 1959.  As a result, the Board finds the Veteran did not have active service during a recognized period of war and his periods of active service were completed after the completion of the Korean Conflict and prior to the start of the Vietnam Era (in the case of a veteran who did not serve in the Republic of Vietnam during that period).  See 38 U.S.C. § 101(29)(B).

Again, while the Board is certainly sympathetic to the Veteran's claim for SMP, he does not meet the legal threshold required to receive SMP.  As a result, any further consideration of this claim on appeal is not warranted, and entitlement to SMP is denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.

Entitlement to SMP is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


